        Case 1:20-cv-04137-PGG-JLC Document 65 Filed 12/11/20 Page 1 of 4


                                                                                             12/11/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JAMES ANDERSON and JOHN O’MEARA,                               :
as Trustees and Fiduciaries of the Local 966                   :
Welfare Trust Fund,                                            :
                                                               :    SCHEDULING ORDER FOR
                                    Plaintiffs,                :    DAMAGES INQUEST
                                                               :
         -v.-                                                  :    20-CV-4137 (PGG) (JLC)
                                                               :
736 WILLOUGHBY HOUSING                                         :
DEVELOPMENT FUND CORPORATION d/b/a :
LISA MANAGEMENT, INC. d/b/a EMERGE                             :
ASSOCIATES LLC, LINCOLN N. VAN BUREN :
HOUSING DEVELOPMENT FUND COMPANY, :
INC., d/b/a LISA MANAGEMENT, INC., d/b/a                       :
EMERGE ASSOCIATES LLC., S. RICHARDS                            :
INC., d/b/a LISA MANAGEMENT, INC. d/b/a                        :
EMERGE ASSOCIATES LLC, and EMERGE                              :
ASSOCIATES LLC, d/b/a/ LISA                                    :
MANAGEMENT, INC.,                                              :
                                                               :
                                    Defendants.                :
----------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        On December 10, 2020, Judge Gardephe granted a default judgment against

defendant 736 Willoughby Housing Development Fund Corporation (“Willoughby”)

(Dkt. No. 63) and referred this case to me to conduct an inquest into damages (Dkt.

No. 64).

        “[E]ven when the defendant defaults and is not present to object, damages

must be based on admissible evidence.” Am. Jewish Comm. v. Berman, No. 15-CV-

5983 (LAK) (JLC), 2016 WL 3365313, at *4 (S.D.N.Y. June 15, 2016) (quoting House

v. Kent Worldwide Mach. Works, Inc., 359 F. App’x 206, 207 (2d Cir. 2010))

(citations omitted), adopted by 2016 WL 4532201 (S.D.N.Y. Aug. 29, 2016). In the
      Case 1:20-cv-04137-PGG-JLC Document 65 Filed 12/11/20 Page 2 of 4




context of a default, allegations in a pleading pertaining to damages are not deemed

admitted. Nat’l Photo Grp., LLC v. Bigstar Entm’t, Inc., No. 13-CV-5467 (VSB)

(JLC), 2014 WL 1396543, at *2 (S.D.N.Y. Apr. 11, 2014) (citing Finkel v.

Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009)), adopted by 2014 WL 5051275

(S.D.N.Y. Oct. 8, 2014). Rather, “a plaintiff must submit sufficient evidence, in the

form of detailed affidavits and other documentary materials to enable the district

court to ‘establish damages with reasonable certainty.’” Id. (quoting Transatlantic

Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997))

(internal citations omitted); see also Fed. R. Civ. P. 55(b)(2).

      Accordingly, it is hereby ORDERED that:

      1. Plaintiffs have previously filed motion papers and may already have

satisfied the requirements in support of their damages application (Dkt. Nos. 47-

51). In the normal course, the Court would require the filing of Proposed Findings

of Fact and Conclusions of Law concerning all damages and any other monetary

relief permitted under the entry of default judgment. Given their prior

submissions, plaintiffs may supplement their motion papers or confirm that they

are not submitting anything further because they believe their submissions are

sufficient no later than January 8, 2021. Plaintiffs shall include with such service

a copy of this Order. To the extent further submissions are made, they shall

contain a concluding paragraph that succinctly summarizes what damage amount

(or other monetary relief) is being sought, including the exact dollar amount.




                                            2
      Case 1:20-cv-04137-PGG-JLC Document 65 Filed 12/11/20 Page 3 of 4




      2. If plaintiffs choose to submit additional papers, the Proposed Findings of

Fact should specifically tie the proposed damages figures to the legal claims on

which liability has been established; should demonstrate how plaintiffs have

arrived at the proposed damages figures; and should be supported by one or more

affidavits, which may attach any documentary evidence establishing the proposed

damages. Each Proposed Finding of Fact shall be followed by a citation to the

paragraphs of the affidavits and or page of documentary evidence that supports

each such Proposed Finding. To the extent the Proposed Findings contain any

allegations regarding liability, the Proposed Findings should cite to the appropriate

paragraph of the complaint.

      Any request for attorneys’ fees must be supported by contemporaneous time

records showing, for each attorney, the date of service, the hours expended, and the

nature of the work performed. Counsel should file an affidavit providing the

number of years each attorney has been admitted to the bar and their hourly rate.

Counsel should also include charts related to any fees that they are seeking, in

terms of hours and number of attorneys, if appropriate. The Conclusions of Law

shall include a paragraph or paragraphs setting forth the legal basis for any

requested award of attorney’s fees, including why, if applicable, the number of

attorneys involved are entitled to fees. Finally, counsel should provide

documentary evidence justifying an award of costs.

      In lieu of conclusions of law, plaintiffs may submit a memorandum of law

setting forth the legal principles applicable to plaintiffs’ claim or claims for damages



                                           3
      Case 1:20-cv-04137-PGG-JLC Document 65 Filed 12/11/20 Page 4 of 4




(including but not limited to the legal basis for any claim for interest or attorneys’

fees). Plaintiffs’ papers must include an affidavit from someone with personal

knowledge, setting forth the facts which establish liability, the proposed damages

amount, and facts which establish that the Court has both personal jurisdiction

over the defendants, and jurisdiction over the subject matter.

      Willoughby shall send to plaintiffs’ counsel and file with the Court their

response, if any, to plaintiffs’ submissions no later than January 22, 2021.

      3. The Court hereby notifies the parties that it may conduct this inquest

based solely upon the written submissions of the parties. See Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const.,

LLC, 779 F.3d 182, 189 (2d Cir. 2015) (quoting Action S.A. v. Marc Rich & Co., 951

F.2d 504, 508 (2d Cir. 1991)); Cement & Concrete Workers Dist. Council Welfare

Fund, Pension Fund, Annuity Fund, Educ. & Training Fund & Other Funds v.

Metro Found. Contractors Inc., 699 F.3d 230, 234 (2d Cir. 2012) (citation omitted).

To the extent that any party seeks an evidentiary hearing on the issue of damages,

such party must set forth in its submission the reason why the inquest should not

be conducted based upon the written submissions alone, including a description of

what witnesses would be called to testify at a hearing and the nature of the

evidence that would be submitted.

      SO ORDERED.

Dated: December 11, 2020
       New York, New York




                                           4
